Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 6, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144579                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  BRENT HARRIS,                                                                                                      Justices
      Plaintiff-Appellee,
  v                                                                SC: 144579
                                                                   COA: 300256
  AUTO CLUB INSURANCE ASSOCIATION,                                 Oakland CC: 2009-102219-NF
      Defendant-Third Party Plaintiff-Appellee,
  and
  BLUE CROSS BLUE SHIELD OF MICHIGAN,
       Third Party Defendant-Appellant.

  ________________________________________/

         On order of the Court, the application for leave to appeal the December 27, 2011
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed whether the plaintiff is entitled to a double
  recovery from both Auto Club Insurance Association and Blue Cross Blue Shield of
  Michigan of medical expenses arising from a motorcycle accident involving a motor
  vehicle.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 6, 2012                        _________________________________________
           h0530                                                              Clerk